14‐2097 
      JPMorgan Chase Bank, N.A. v. Bradley C. Reifler 
       
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                                  
                                     SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 9th day of June, two thousand fifteen. 
                                        
      PRESENT:  RICHARD C. WESLEY, 
                   PETER W. HALL, 
                   SUSAN L. CARNEY, 
                                Circuit Judges. 
      ______________________ 
       
      JPMORGAN CHASE BANK, N.A.,  
       
                                Plaintiff‐Counter‐Defendant‐Appellee, 
       
                   ‐v.‐                                                     No. 14‐2097 
       
      BRADLEY C. REIFLER, 
       
                                Defendant‐Counter‐Claimant‐Appellant. 
      ______________________  



                                             1
FOR APPELLANTS:             O. ANDREW F. WILSON (Gregory L. Smith, Law Office 
                            of Gregory L. Smith, Brooklyn, NY, on the brief), Emery 
                            Celli Brinckerhoff & Abady LLP, New York, NY. 
FOR APPELLEES:              ANDREA LIKWORNIK WEISS, Levi Lubarsky & 
                            Feigenbaum LLP, New York, NY. 
 
     Appeal from the United States District Court for the Southern District of 
New York (Deborah A. Batts, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED.  

       Defendant‐Counter‐Claimant‐Appellant Bradley C. Reifler appeals from a 

final judgment in the United States District Court for the Southern District of 

New York (Batts, J.) granting Plaintiff‐Counter‐Defendant‐Appellee JPMorgan 

Chase Bank, N.A.’s (“Chase”) motion to dismiss and for summary judgment and 

principally ordering Reifler to repay the balance remaining due, costs, interest, 

and attorneys’ fees with regard to a loan made to Reifler’s former company, Pali 

Holdings, Inc. (“Pali Holdings”), for which Reifler was the guarantor.  We 

assume the parties’ familiarity with the underlying facts, procedural history, and 

issues for review.1 


1 We review de novo the district court’s dismissal of Reifler’s counterclaims and 
defenses.  See Litwin v. Blackstone Grp., L.P., 634 F.3d 706, 715 (2d Cir. 2011).  We also 
review de novo orders granting summary judgment, and will affirm the judgment if, 
construing the evidence in the light most favorable to the non‐moving party and 
drawing all reasonable inferences in its favor, there is no material issue of fact and the 


                                             2
      The district court held that the sole defense available to Reifler was full 

and final payment of the loan for which he was guarantor.  The Guarantee 

established a broad general waiver of defenses, pursuant to which the 

guarantor’s obligations were “absolute and unconditional” irrespective of “the 

value, validity or enforceability” of the borrower’s obligations to the lender, and 

“to the fullest extent permitted by applicable law, irrespective of any other 

circumstance whatsoever that might otherwise constitute a legal or equitable 

discharge or defense of a surety or guarantor in its capacity as such.”  J.A. 70.  

The Guarantee states:   

       This  Guarantee  will  not  be  discharged  except  by  full,  final  and 
       irrevocable  payment  and  performance  to  Beneficiary  of  all 
       Guaranteed  Obligations  incurred  while  it  is  effective,  and  this 
       Guarantee shall continue to be effective or be reinstated (as the case 
       may  be)  if  at  any  time  all  or  any  part  of  any  payment  of  a 
       Guaranteed  Obligation  or  interest  thereon[,]  or  delivery  or  other 
       performance by Obligor or by Guarantor of a Guaranteed Obligation 
       is  avoided,  repaid  or  restored  for  any  reason  whatsoever,  all  as 
       though such payment, delivery or performance had not been made.   
               
J.A. 71.   

      Reifler argues that the Guarantee’s waiver provisions contain a “broad 

exception” for defenses that “relate to payment.”  Appellant’s Br. 29.  This 


moving party was entitled to judgment as a matter of law.  See Miller v. Wolpoff & 
Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). 



                                            3
contention is based on Reifler’s variously omitting, expanding, and twisting the 

Guarantee’s language.  His inventive construction does not render the 

Guarantee’s plain language ambiguous.  See Sayers v. Rochester Tel. Corp. 

Supplemental Mgmt. Pension Plan, 7 F.3d 1091, 1095 (2d Cir. 1993).   

      Reifler contends it was error for the district court to dismiss defenses 

related to the Guarantee itself, specifically his claim of fraudulent inducement, 

because, he contends, the Guarantee’s waiver of defenses applies only to 

defenses relating to the underlying loan obligations.  See Appellant’s Br. 29–30.  

To the contrary, absolute and unconditional guaranties have been found to 

preclude guarantors from asserting a broad range of defenses under New York 

law, including fraud in the inducement.  See, e.g., Citibank, N.A. v. Plapinger, 495 

N.Y.S.2d 309, 311–12 (1985); Chemical Bank v. Sepler, 469 N.Y.S.2d 609, 611 (1983); 

FDIC v. Schwartz, 432 N.Y.S.2d 899, 901 (App. Div. 2d Dep’t 1980). 

      Reifler argues that Chase cannot enforce the Guarantee because he 

terminated the Guarantee before Chase took possession of any rights thereunder 

and that, in any event, assignment of the underlying loan extinguished his 

obligations as guarantor.  Appellant’s Br. 21–26.   The district court properly 

dismissed these arguments as foreclosed under the plain terms of the Guarantee.  




                                          4
See Compagnie Financiere de CIC et de L’Union Europeenne v. Merrill Lynch, Pierce, 

Fenner & Smith Inc., 188 F.3d 31, 36 (2d Cir. 1999).   

      Finally, Reifler contends that Chase breached the covenant of good faith 

and fair dealing when it seized Pali Holdings’s funds in a Chase account and 

negotiated a “new loan” with Pali Holdings.  Appellant’s Br. 27–28.  Freezing 

funds merely places a hold on them and is not payment.  See Citizens Bank of Md. 

v. Strumpf, 516 U.S. 16, 19, 21 (1995) (discussing bank’s “administrative hold” on 

account funds, by which bank “did not purport permanently to reduce 

[borrower’s] account balance by the amount of the defaulted loan”).  Because 

Reifler does not aver that the loan was fully repaid as required by the Guarantee, 

this argument is not a defense to the Guarantee.   

      We have considered Reifler’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             5